office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date uil ------------------------------------------- ----------------------------------------- -------------------------------- attention ---- --------------- dear ------------------ this letter is in response to your inquiry dated -------------------- on behalf of your constituent ----- ------------------- ------------ requested information on the current tax treatment of on-premises athletic_facilities provided by an employer to his employees under sec_132 of the internal_revenue_code the code -------------said that providing special tax treatment for athletic_facilities that are on an employer’s premises creates an inequity because the same tax treatment is not available for independently operated athletic_facilities the law provides for an exclusion_from_gross_income of the value of certain fringe_benefits and in particular the value of any on-premises_athletic_facility provided by an employer to its employees code sec_132 the term athletic facility means any gym or other athletic facility such as a pool tennis court or golf course an employee can exclude the value of an athletic facility from his or her gross_income if three criteria are satisfied the facility must be located on the premises owned or leased by the employer it does not have to be on the employer’s business_premises if the employer leases the facility the exclusion is available eve n if the employer is not a named lessee on the lease so long as the employer pays a reasonable rent the employer must operate the facility either through its own employees or by contract with another to operate the facility substantially_all use of the facility during the calendar_year must be by employees their spouses and dependent_children the exclusion does not apply to an athletic facility for residential use for example a resort with accompanying athletic_facilities such as tennis courts pool and gym would not qualify for this exclusion if it is reasonable to believe that the employee will be able to exclude the benefit from gross_income under code sec_132 at the time a fringe benefit is provided the benefit is also excluded from wages for purposes of federal_insurance_contributions_act fica and federal_unemployment_tax_act futa taxes and for purposes of federal_income_tax withholding when the congress enacted the exclusion for employer-provided athletic_facilities as part of the deficit_reduction_act_of_1984 p l the legislative_history specifically noted that the exclusion does not apply to the providing of memberships in a country club or similar facility unless the facility itself is owned and operated by the employer and satisfies the employee-use and other requirements for the exclusion thus where no exclusion is available under this provision the fair_market_value of such country club membership is includible in the income of the employee who is provided with the membership h_r rep no part ii pincite any change to these rules would require congressional legislation i hope this information is helpful if you have any questions or wish to discuss this matter further please contact me or --------------------of my staff at --------------------- sincerely lynne camillo chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities
